DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending and under examination. 

Claim Objections
Claim 22 is objected to because of the following informalities:  please specify “PT assay”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 12-15,  26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, “such as” imposes uncertainty about the metes and bounds of the claim.

Similarly, claim 8, 14 also shares the same problem as in claim 2. 




With regard to claim 14, it is not clear about the term “initiating causative treatment or performing a splenectomy”. Does this mean together on “splenectomy”? please clarify. 

With regard to claim 13, it is not clear what constitutes “low platelet level”. Please clarify. Similarly, claim 15 also shares the same problem. 

With regard to claim 26, “preferably” lacks metes and bounds of the scope.


Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-13 and 15-28 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of determining, diagnosis, prognosis, risk assessment in a subject of an abnormal platelet levels or adverse event by measuring particular molecules, i.e. proADM or fragments thereof, or other additional biomarkers in the subjects and comparing the results to determine whether the subjects have the abnormal levels of platelets and related illnesses.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. measuring the biomarkers (i.e. proADM, PCT, and/or other biomarkers) and abstract idea of comparing, i.e. cut-off value for assessment of platelet related illnesses. 

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. None of additional step is incorporated into the claim as a practical application. The instant steps are well-understood, routine, conventional activity in the field (i.e. obtaining sample, measuring natural occurring biomarkers in samples and correlating the levels) and are not significant more than the judicial exception. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7-19, 23-27 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable by Michels (I) et al. in view of Michels (II)( Michels et al. (II)  “Platelet function alterations in dengue are associated with plasma leakage”  Thrombosis and Haemostasis 2014 112:352-362) as evidenced by Lale (Blood 2006 108:3978; ;Abstract only).


Michels et al. have observed the level of proADM correlating with the abnormal platelet level in the DSS patients (See Abstract, Table 1 platelet; page 10, left column). The relationship is inverse, i.e. high level of proADM in DDS but significantly lower of platelets in DSS patients. 

Michels et al. (II) is a further study in the same research team on DHF/DSS patients. The subsequent study also found out abnormal platelets level (significantly lower) plays important role in the plasma leakage in the DHF/DSS patients (See Abstract and Figure 1). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Michels (I) and (II) to use the proADM as a biomarker in assessing the DHF/DSS severity based on the levels of platelets. The two studies of Michels provide an inverse relationship between proADM and platelets where platelets are essential for the plasma leakage in the DHF/DSS patients. One ordinary skill in the art would have employed the measurements on proADM to evaluate the risk of potential platelets abnormality in the potential DHF/DSS patients to determine the followed treatment. The measurement of proADM is well-known and commonly practiced in the field and would be within routine performance and within reasonable expectation of success. 

With regard to claim 2-5, 7-8, 16 and 24-25, the DHF/DSS is an infectious disease associated with varying degree of thrombocytopenia as evidenced by Lale et al. (See Lale et al. Abstract). 
Moreover, DHF/DSS is also associated with circulatory organ failure (see page 9, left column). 
	
With regard to claim 3, 4 and 17, the DHF/DSS patients for the study were from intensive care unit (i.e. critically ill)(See page 9 study subjects).



With regard to claim 18-19, and 26 additional markers were measured as shown in Table 1, such as hemoglobin or white blood cell counts or platelet counts. 


Claims 1-13, 15-19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 7972799) in view of Smith et al. (US 20080261258).

Bergmann et al. teach measuring proADM as a biomarker for diagnosis of sepsis (See Abstract, claims 1-30).  However, Bergmann et al. do not disclose platelets abnormality in sepsis. 

Smith et al. teach that measuring platelets counts (lower) is associated with sepsis (See section 0059).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Bergmann et al. to measure the proADM in the sepsis patients for assessment of platelet situation as taught by Smith et al. with reasonable expectation of success because it is known that sepsis is associated with higher level of proADM and lower level of platelet. It is logical conclusion that proADM is inversely correlating with level of platelet based on the references of both Bergmann and Smith. One clinician in the field would have determined just one biomarker, e.g. proADM, and would have reasonable expectation for estimating the other, i.e. platelet level in the sepsis based on the level of proADM in sepsis patients. 

With regard to claim 3-4, and 17, the severe sepsis patients would be admitted to intensive care unti. Also, it would have been prima facie obvious to discharge patients if the level of proADM is below the normal healthy control (read on claim 17).

With regard to claim 5-8, sepsis is an infectious disease and may lead to organ failure (e.g. heart), and also is commonly associated with thrombocytopenia. 

With regard to claim 13, Bergmann et al. teach treating sepsis (claim 4).

 
Claims 20-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann and Smith et al. as applied to claims 1-13, 15-19 and 23-27 above, and further in view of Ishikura et al. (US 20150118699).

Both Bergmann and Smith et al. references have been discussed, but none of the references teaches measuring additional biomarkers such as PCT, and sCD14-ST (for disseminated intravascular coagulation (DIG)). 

Ishikura et al. teach that sepsis is associated with DIG, and also teach measuring PCT and sCD14-ST biomarkers for diagnosis (See section 006, 0036-40). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Bergmann and Smith et al. to incorporate more sepsis related biomarkers, such as PCT and sCD14-ST as taught by Ishikura et al. for a more thorough and complete assessment. One clinician in the field would have been motivated to do so, i.e. combine more biomarkers, in order to ensure the accuracy of the diagnosis.  

5.	The following references have been considered pertinent to the instant invention but are not cited as prior art. 

Guclu et al.  “Effect of severe sepsis on platelet count and their indices”  African Health Sciences 2013  13:333-338

Lale et al.  “Dengue fever and thrombocytopenia: A dealy duo”  Blood 2006 108: 3978 (Abstract)

					Conclusion 
6.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641